Citation Nr: 0115860	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  96-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status postoperative fracture of the left ankle with 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.








The current appeal arose from November 1994 and August 1996 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

In November 1994 the RO denied entitlement to an increased 
evaluation for status left ankle fracture with pinning then 
rated as 10 percent disabling.  In August 1996 the RO 
determined that the veteran's substantive appeal with respect 
to the disability at issue had not been timely filed.

In September 1999 the Board of Veterans' Appeals (Board) 
determined that the veteran's substantive appeal with respect 
to the disability at issue had in fact been timely filed, and 
remanded to the RO the claim of entitlement to an increased 
evaluation for the left ankle disability for further 
development and adjudicative action.

In December 2000 the RO granted entitlement to an increased 
evaluation of 20 percent for status postoperative fracture of 
the left ankle with arthritis effective July 15, 1994, the 
date of the veteran's claim for an increased evaluation.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Status postoperative fracture of the left ankle with 
arthritis is productive of disablement compatible with marked 
limited motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status postoperative fracture of the left ankle with 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran injured his left ankle playing volleyball.  A 
radiographic study showed a fracture of the lateral and 
medial malleoli which were in position.  The separation 
examination report shows there was a scar on the left ankle 
from an injury.

In April 1977 the RO granted entitlement to service 
connection for a left ankle injury with assignment of a 
noncompensable evaluation.

An October 1977 VA musculoskeletal examination report shows 
the veteran had a well-healed surgical scar overlying the 
left medial malleolus.  There was no tenderness, swelling, or 
deformity of the joint.  The range of motion was full.  Apart 
from the surgical scar, the joint appeared to be within 
normal limits.

An April 1993 VA medical examination report shows the veteran 
had a well healed curvilinear scar about 6 centimeters in 
length over the medial malleolus on his left ankle.  There 
was a prominent screw head at the tip of the medial 
malleolus.  Sensation was intact.  Tinel's was negative.  The 
ankle was otherwise nontender to palpation except directly 
over the head of the screw.  

Dorsiflexion was 5 degrees and plantar flexion was 40 
degrees.  Inversion and eversion of the subtalar joint was 
about 20 degrees.  X-rays showed a healed, bimalleolar 
fracture.  There was no joint space narrowing.

In August 1993 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for the left ankle 
disability.

The veteran filed a claim of entitlement to an increased 
evaluation for his left ankle disability on July 15, 1994.

VA treatment reports associated with the claims file dated 
during the 1990's include references to evaluation of the 
veteran on occasion for left ankle pain.

An August 1996 VA orthopedic examination report shows the 
veteran had served as an Army paratrooper.  He reported that 
he sustained a fracture of his left ankle as the result of a 
parachute jump.  While in service he had an open reduction 
and internal fixation of the left ankle.  He complained of 
gradual increased pain with ambulation as well as prolonged 
standing which had begun to affect his work as an 
electrician.  He also complained of occasional popping.

On examination the veteran was able to dorsiflex to within 10 
degrees of neutral.  He had 40 degrees of flexion.  He had 15 
degrees of pronation and supination.  There was a 5 1/2 
centimeter left medial malleolar incision which was 
nontender.  There was mild swelling above the left ankle as 
compared with the right ankle.  There was no deformity.  

A radiographic study revealed a screw in the medial malleolus 
with a healed fracture and preservation of joint space.  The 
diagnosis was healed left medial malleolar ankle fracture.  
The examiner recorded that the healed fracture was most 
likely contributing to the veteran's ambulation difficulties 
and represented an increasing disability.

A September 1999 private medical treatment report shows the 
veteran was examined for having recently twisted his left 
ankle.  He complained of pain.

A September 1999 VA outpatient treatment report shows the 
veteran had a surgical scar at the medial malleolus on the 
left leg approximately 4 centimeters longitudinally, dry, 
scaly plantar skin at the arch region.  There was 
musculoskeletal pain with range of motion of the ankle joint 
with minimal crepitus.  Left ankle instability was clinically 
assessed.

VA conducted a special orthopedic examination of the veteran 
in March 2000.  He reported that in June 1965 he sustained a 
fracture of his left ankle during a parachute jump.  
Subsequently he had an open reduction internal fixation of 
the medial malleolus.  He currently complained of weakness, 
stiffness, swelling, giving way, and locking on occasion.  He 
stated he could not stand for long periods of time without 
the left ankle hurting and swelling.  Cold weather made his 
ankle ache and standing on a ladder caused discomfort.  
Climbing stairs added to the discomfort.  He was working as a 
maintenance electrician at the VA Medical Center.

The veteran reported that he experienced swelling of the left 
ankle after a typical work day.  He found relief of pain with 
Motrin at times and with whirlpool use.  He did not 
participate in typical sports such as basketball, softball, 
or jogging because of discomfort in the left ankle.

On examination the veteran demonstrated a normal gait.  There 
was a scar on the medial aspect of the left ankle anterior to 
the medial malleolus.  It was nontender, nonerythematous, and 
well healed.  The circumference of the ankles at the malleoli 
showed the right was 11 inches and the left was 11 1/2 inches.  
No screws or hardware were palpable on examination of the 
ankle.

The veteran stated that the left ankle was most comfortable 
in plantar flexion at 20 degrees and painful at 30 degrees.  
Dorsiflexion was up to 10 degrees with pain.  There was no 
other abnormality.  

The examination diagnosis shows traumatic arthritis, status 
post open reduction internal fixation of the left ankle with 
the placement of the screw.  X-rays showed status post open 
reduction internal fixation of old fracture of the medial 
malleolus with mild post-traumatic osteoarthritis.

An August 2000 VA special orthopedic examination report shows 
the veteran related he had noted a significant increase in 
his left ankle discomfort.  He previously had been able to 
climb stairs and ladders without problems, but found that 
doing these activities caused left ankle and foot discomfort.  
He stated that he had pain, weakness, and stiffness and 
swelling, with a sensation of giving way and a locking 
sensation in the left ankle, on occasion.  He was unable to 
stand for a long period of time without the left ankle 
hurting and swelling.  Cold weather caused the ankle to swell 
and ache.

The veteran reported swelling of his left ankle after a 
typical work day as a maintenance electrician.  He had 
noticed that pain in his left ankle had increased in 
frequency over the years and there was more stiffness and 
discomfort on a more daily basis.  He found some relief of 
pain by taking Motrin and whirlpool treatment.  He did not 
participate in sports because of left ankle discomfort.  

On examination the veteran was recorded to walk with a normal 
gait.  He was in no acute distress.  On the skin was seen a 
well-healed surgical scar on the medial aspect of the left 
ankle, anterior to the medial malleoli.  It was nontender, 
nonerythematous.  The circumference of the left ankle at the 
malleolus was 11 1/2 inches, as compared to 11 inches on the 
right.  No screws or hardware was palpable.

Examination of the left ankle disclosed range of motion was 
limited by pain on flexion.  Active and passive range of 
motion at 30 degrees plantar flexion was painful.  The 
veteran was able to dorsiflex only to 10 degrees with pain.  
There were no varus or valgus deformities, left or right.  
Inversion and eversion were to 20 degrees.  No other 
abnormalities were observed.  There was no evidence of 
atrophy.  There was no change in active and passive motions 
and no weakness noted in the ankle.

The examiner recorded that there had been a progressive 
increase in the pain in the left ankle on subjective and 
objective findings.  There was observed a progressive 
decrease in the range of motion in the left ankle, looking at 
the findings from 1978 to the present.  The examiner felt 
that the veteran's weight may be aggravating the problem, yet 
it should not be considered a contributing etiologic factor 
because if there had been no active duty fracture, he would 
not be having ankle pain currently.

As to the veteran's ability to do his usual job, he could 
continue, if he had a stepladder that had flat rungs and no 
round rungs, inasmuch as it put pressure on his arch and his 
ability to stand and maintain that arch posture, contributed 
to the pain in his ankle.  He needed to be pretty much flat-
footed with a wide-based stance.  He was gainfully employed, 
but his service-connected injury required job limitations 
including special work conditions and a modified work 
schedule.  In summary, he was partially disabled for 
competitive employment because of his service-connected 
disability.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations' under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veteran Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).


Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability.  the intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
maximum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2000).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a; 
Diagnostic Code 5003 (2000).


Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) Where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) Where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) Where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion less than 30 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees with abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a; Diagnostic Code 
5270 (2000).

A 10 percent evaluation may be assigned for limited motion of 
an ankle which is moderate, and 20 percent when marked.  
38 C.F.R. § 4.71a; Diagnostic Code 5271 (2000).

A 10 percent evaluation may be assigned for ankylosis of the 
subastragalar or tarsal joint in good weight-bearing 
position, and 20 percent when in poor weight-bearing 
position.  38 C.F.R. § 4.71a; Diagnostic Code 5272 (2000).

A 10 percent evaluation may be assigned for malunion of os 
calcis or astragalus with moderate deformity, and 20 percent 
for marked deformity.  38 C.F.R. § 4.71a; Diagnostic Code 
5273 (2000).

A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274 (2000).

Dorsiflexion of an ankle is considered normal at 20 degrees.  
Plantar flexion of the ankle is considered normal at 45 
degrees.  38 C.F.R. § 4.71a; Plate II (2000).

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function on 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000); Esteban v. Brown, 6 Vet. App. 259 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000) (per curiam order).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO scheduled 
the veteran for VA examinations  which he attended, and the 
examinations of record in concert are comprehensive insofar 
as they sufficiently address the medical issues related to 
the claim.

The RO considered all relevant evidence in the claims file, 
including the results of the VA examinations.  The RO issued 
rating decisions, a statement of the case, and supplemental 
statements of the case.  These documents specifically 
notified the veteran of what is required to substantiate his 
claim.

The Board remanded the veteran's claim to the RO in September 
1999 for further development and adjudicative action.  The 
veteran was given the opportunity to identify additional 
evidence pertinent to his claim which could be obtained and 
associated with the claims file, and was to be scheduled for 
a contemporaneous, comprehensive examination.  
Additional evidence was obtained and associated with the 
claims file.  As noted above, the RO scheduled the veteran 
for VA examinations, and he reported for the examinations.  
Thus, there is no outstanding evidence that need be obtained 
by the RO.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the VCAA, without it 
first being considered by the RO.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.

Moreover, the veteran and his representative have been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and he and his 
representative have accordingly done so, as evidenced by 
statements associated with the claims file in this regard.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has met its duty to assist, as mandated by the VCAA.  VA 
scheduled relevant examinations, identified the relevant 
issue, obtained relevant treatment reports, and provided the 
veteran and his representative the opportunity to submit 
arguments in support of the claim.  Having determined that 
the duty to assist has been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.


II.  Increased Evaluation for Status 
Postoperative Fracture of the Left Ankle 
with Arthritis.

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran is currently rated as 20 percent disabled for his 
left ankle disability under diagnostic code 5271 of the VA 
Schedule for Rating Disabilities.  The 20 percent evaluation 
is the maximum schedular evaluation under this code and 
contemplates marked limited motion of the left ankle.  The 
evidence of record does not show, and the RO has 
acknowledged, that the left ankle is not manifested by marked 
limited motion.

In this regard, the August 2000 VA examination report shows 
that the veteran was able to dorsiflex to 10 degrees, half of 
the normal 20 degrees, and plantar flex to 30 degrees, three 
quarters of the normal 40 degrees.  The above motions were 
done with pain.  The RO granted the increased evaluation of 
20 percent on the basis of the veteran's pain on motion and 
arthritic changes, in addition to complaints of weakness, 
stiffness and swelling.

A higher evaluation is not assignable under the diagnostic 
codes for arthritis as 20 percent is the maximum evaluation 
assignable thereunder, and the veteran has already been 
granted a 20 percent evaluation.  A higher evaluation is not 
assignable under the diagnostic codes for ankylosis of the 
subastragalar or tarsal joint, malunion of os calcis, or 
astragalectomy as 20 percent is also the maximum evaluation 
under the corresponding codes.

Under diagnostic code 5270, a 30 percent evaluation may be 
assigned for ankylosis of an ankle in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion between 0 
degrees and 10 degrees.  However, the VA examination reports 
of record, and medical treatment reports do not show that 
ankylosis has resulted from the veteran's service-connected 
fracture; accordingly, an increased evaluation is not 
warranted under diagnostic code 5270.

The Board has considered assignment of an increased 
evaluation for the veteran's left ankle disability on the 
basis of functional loss due to pain, etc., with application 
of the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

However, the Court has determined that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The veteran, as noted above, is already in receipt 
of the maximum evaluation available under his applied 
diagnostic code 5271.

The veteran's postoperative scar from surgery on his left 
ankle has repeatedly been reported as well healed in the 
medical documentation of record for many years to the 
present.  There has been no evidence of residual scarring 
that is poorly nourished with repeated ulceration, tenderness 
and pain on objective demonstration, or limitation on 
function of the ankle.  Accordingly, a separate compensable 
evaluation is not warranted.  38 C.F.R. § 4.118; Diagnostic 
Codes 7803, 7804, 7805 (2000); Esteban v. Brown, 6 Vet. 
App. 259 (1994).


Extraschedular Evaluation

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised by the record from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
neither provided nor discussed the criteria for 
extraschedular evaluation.

The veteran is not prejudiced by the Board's initial 
consideration of the criteria for extraschedular evaluation.  
In this regard, he and his representative have had the 
opportunity to present argument in this regard, and have done 
so.  The veteran has contended that his left ankle disability 
adversely affects his ability to work.  He and his 
representative have had the opportunity to present evidence 
in this regard, and have done so in view of the medical 
treatment reports obtained and associated with the claims 
file.

Furthermore, the Board notes that the issue of extraschedular 
evaluation is part and parcel of the Board's overall 
consideration of entitlement to an increased evaluation.  The 
veteran and his representative have been given sufficient 
notice of the need to submit arguments and evidence in this 
regard.  

It is unlikely that the veteran will be prejudiced by the 
Board's consideration of this matter.  VAOPGCPREC 6-96; 
VAOPGCPREC 16-92; Bernard v. Brown, 4 Vet. App. 384 (1995).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1). 

The record does not show that the veteran's left ankle 
disability has required frequent hospitalization.  His 
treatment is limited to that received on an outpatient basis.  
There has been no evidence of marked interference with 
employment.  

VA examiners have acknowledged that the left ankle disability 
does interfere with the veteran's employment, but such 
interference is not marked.  He does require some 
accommodation at work in this regard; however, he has 
continued his employment as an electrician.  The current 20 
percent evaluation contemplates the extent of severity 
attributable to the impact of the left ankle disorder on the 
veteran's ability to work.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for disability of the left 
ankle.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post fracture of the left ankle with arthritis is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

